Citation Nr: 0118041	
Decision Date: 07/10/01    Archive Date: 07/16/01

DOCKET NO.  00-14 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date, prior to March 13, 1990, 
for the grant of service connection for porphyria cutanea 
tarda.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to February 
1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of September 1999 and March 2000 rating decisions from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  The notice of disagreement was received 
in December 1999, the statement of the case was issued in 
April 2000, and the substantive appeal was received in July 
2000.  

The Board notes that the issue of entitlement to an increased 
evaluation for service-connected porphyria cutanea tarda has 
been resolved by a March 2000 rating decision granting 
entitlement to a 50 percent evaluation.  Additionally, in his 
July 2000 substantive appeal, the veteran addressed only the 
issue of entitlement to an earlier effective date for the 
grant of service connection for porphyria cutanea tarda.  
Thus, that issue is not before the Board for appellate 
consideration.  

Finally, the Board notes that the veteran filed a claim of 
entitlement to service connection for diabetes mellitus and 
hypertension in July 2000.  In July 2000, the veteran also 
sought to reopen his claims of entitlement to service 
connection for chest pains, headaches, discoid lupus 
erythematosus, Crohn's disease, ulcerative colitis, and 
numbness of the hands and feet due to herbicide exposure.  
These matters have not been addressed by the RO in a rating 
decision; thus, they are referred to the RO for appropriate 
action. Godfrey v. Brown, 7 Vet. App. 398(1995).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran served in the Republic of Vietnam.

3.  In October 1981, the veteran submitted his original claim 
seeking entitlement to service connection for porphyria 
cutanea tarda, and that claim was denied by the RO in 
December 1981.  The veteran was notified of that 
determination and did not initiate an appeal.
4.  On March 13, 1990, the veteran submitted another claim 
seeking entitlement to service connection for porphyria 
cutanea tarda.  

5.  In February 1994, liberalizing legislation expanded 
compensation benefits for veterans who served in Vietnam, 
were exposed to Agent Orange, and later developed porphyria 
cutanea tarda.  

6.  The appellant's March 13, 1990 claim is subject to the 
Final Stipulation and Order entered in the case of Nehmer v. 
United States Veterans Admin., 712 F. Supp. 1404 (N.D. Cal. 
1989) as well as the Class Action Order in Nehmer v. United 
States Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal 1999).

7.  The appropriate effective date for the grant of 
entitlement to service connection for porphyria cutanea tarda 
is March 13, 1990, the date of claim.  


CONCLUSION OF LAW

An effective date, prior to March 13, 1990, for the grant of 
entitlement to service connection for porphyria cutanea tarda 
due to herbicide exposure, is not warranted.  Nehmer v. 
United States Veterans Admin., et al., C.A. No. C-86-6160 
(TEH) (N.D. Cal. May 20, 1991) (final stipulation and order); 
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400(c)(2) 
(2000); Veterans Claims Assistance Act of 2000, (VCCA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the record reflects that on October 15, 1981, the 
RO received the veteran's original claim seeking entitlement 
to service connection for porphyria cutanea tarda (PCT).  

The veteran was afforded a VA Agent Orange examination in 
March 1981.  In a December 1981 rating decision, the RO 
denied entitlement to service connection for PCT on the basis 
that the evidence did not demonstrate that the veteran's skin 
problems constituted residuals of Agent Orange exposure.  The 
veteran was notified of that decision in December 1981 and 
did not file a notice of disagreement.  

On March 13, 1990, the veteran again filed a claim seeking 
entitlement to service connection for PCT.  In an August 1990 
letter to the veteran, the RO informed him that rating action 
on his claim was being deferred because of a recent United 
States District Court decision.  The veteran subsequently 
filed additional claims seeking entitlement to service 
connection for PCT in February and April 1994.  

On February 3, 1994, VA amended 38 C.F.R. § 3.307(a)(6) and 
3.309(e) to establish presumptive service connection for PCT 
based on exposure to herbicide agents.  59 Fed. Reg. 5107 
(1994).  The amendment implemented a decision by the 
Secretary of VA under the authority granted by the Agent 
Orange Act of 1991, to the effect that there was a positive 
association between exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era and the subsequent 
development of PCT.  Id.  

In a January 1995 rating decision, the RO denied entitlement 
to service connection for PCT, claimed as secondary to 
herbicide exposure.  The veteran filed a notice of 
disagreement in February 1995 and a statement of the case was 
issued in July 1995.  The veteran perfected his appeal in 
August 1995 with the filing of a timely substantive appeal.  
In an April 1998 decision, the Board remanded the veteran's 
claim to the RO for additional development.  In a September 
1999 decision, the Board granted entitlement to service 
connection for PCT due to herbicide exposure.  In a September 
1999 rating decision, the RO effectuated the Board's grant of 
entitlement to service connection for PCT and assigned an 
effective date of June 22, 1994, for the assignment of a 10 
percent evaluation.



In December 1999, the veteran filed a notice of disagreement 
as to the assigned disability rating and the effective date 
of the grant of service connection.  In a March 2000 rating 
decision, the RO determined that the assignment of an 
effective date of June 22, 1994, for the grant of entitlement 
to service connection for PCT was clearly and unmistakably 
erroneous.  The RO also determined that a 50 percent 
evaluation was warranted for PCT, effective from March 13, 
1990.  In April 2000, the RO issued a statement of the case 
as to the issue of entitlement to an earlier effective date 
for the grant of service connection for PCT.  The veteran 
filed a substantive appeal as to the issue of entitlement to 
an earlier effective date in July 2000.  

Criteria & Analysis

Duty to Assist

The Board notes that on November 9, 2000, the President 
signed into law the VCAA of 2000.  VCAA of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  Significantly, no 
additional pertinent evidence has been identified by the 
veteran as relevant to the issue on appeal.  The Board 
therefore finds that the record as it stands is adequate to 
allow for equitable review of the veteran's appeal.

Furthermore, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to an earlier effective 
date for the grant of entitlement to service connection for 
PCT as a result of herbicide exposure.  The discussions in 
the rating decision and statement of the case have informed 
the veteran and his representative of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  The Board therefore finds that the notice 
requirements of the new law have been met.  

Furthermore, under the circumstances of this case, where the 
law and not the evidence is dispositive, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review.  

Generally, the effective date of an evaluation and award of 
service connection based on an original claim or a claim 
reopened after final disallowance will be the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Subject to 
the provisions of § 5110 of this title, where compensation, 
dependency and indemnity compensation, or pension is awarded 
or increased pursuant to any Act or administrative issue, the 
effective date of such an award shall be fixed in accordance 
with the facts found but shall not be earlier than the 
effective date of the Act or administrative issue.  In no 
event shall such award or increase be retroactive for more 
than one year from the date of application therefor or the 
date of administrative determination of entitlement, 
whichever is earlier.  38 U.S.C.A. § 5110(g).

Pursuant to 38 U.S.C.A. § 5110(g), 38 C.F.R. § 3.114(a) 
(2000) provides that where pension, compensation, or 
dependency and indemnity compensation is awarded or increased 
pursuant to a liberalizing law or a liberalizing VA issue 
approved by the Secretary or by the Secretary's direction, 
the effective date of such award shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the act or administrative issue.  38 C.F.R. 
§ 3.114(a).

Regardless of the above-noted regulations, the assignment of 
an appropriate effective date for the grant of service 
connection for PCT as secondary to herbicide exposure is 
governed by the final stipulation and order in Nehmer et al. 
v. United States Veterans Admin., et al., 712 F. Supp. 1404 
(N.D. Cal. 1989) ("Nehmer I"), and the specific guidance 
provided in Nehmer et al. v. United States Veterans Admin., 
et al., 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) ("Nehmer 
II"), which together created an exception to the general 
principles governing the assignment of an earlier effective 
date in certain cases.  

By way of history, the Board notes that in 1989, a United 
States District Court ("District Court") invalidated a 
portion of 38 C.F.R. § 3.311 dealing with Agent Orange 
claims.  Nehmer I, supra.  The District Court voided "all 
benefit decisions made under the [sic] 38 C.F.R. 
§ 311[sic](d)."  Id.  In May 1991, the plaintiffs in that 
case and VA entered into a stipulation providing rules 
governing the effective dates of entitlement to service 
connection for certain groups of VA claimants.  The 
stipulation provides, in pertinent part, that:

	"As soon as a final rule is issued service connecting, 
based on dioxin 
	exposure, . . . any other diseases which may be service 
connected in the 
	future pursuant to the Agent Orange Act of 1991, 
38 U.S.C. § 316(b)
	[now 38 U.S.C.A. § 1116(b)], the VA shall promptly 
thereafter. . . 
	adjudicate all similar claims filed subsequent to the 
Court's May 3, 1989
	Order. . . .  For any claim for any such disease which 
was not filed until 
	after May 3, 1989, the effective date for beginning 
disability compensation
	will be the date the claim was filed or the date the 
claimant became disabled,
	whichever is later."


Under Nehmer I, all benefit denials on or after September 25, 
1985, made under 38 C.F.R. § 3.311a, (and denied prior to the 
amendment of 38 C.F.R. §§ 3.307 and 3.309, effective June 9, 
1994) were invalidated.  Nehmer II further defined all 
denials made under 38 C.F.R. § 3.311a to mean benefit 
decisions which involved claims in which the cause of death 
is later found, under valid Agent Orange regulations, to be 
service-connected, and the District Court rejected VA's 
argument (see VAOPGCPREC 15-95) that the only denials 
invalidated under Nehmer I were those where the claimants had 
specifically raised the issue of Agent Orange exposure or 
where VA had relied on 38 C.F.R. § 3.311a when denying the 
claims.  

Under the unique facts of these cases, the effect of Nehmer I 
and Nehmer II is to provide that the effective date of an 
award of a claim in which prior denials were invalidated are 
properly based on the later of either the date of claim or 
the date on which disability or death occurred, regardless of 
whether the claimant or VA had raised the issue of exposure 
or an earlier denial specifically referred to the invalidated 
regulation.  

The provisions of 38 C.F.R. § 3.114(a), limiting effective 
dates to no earlier than the date of a liberalizing law or 
issue, do not apply.  See VA Adjudication and Procedure 
Manual M21-1, Part VI, para. 7.20(d).  Under this narrow 
exception, therefore, if benefits are awarded upon re-
adjudication of invalidated denials, the effective date of 
the award would relate back to the original claim, provided 
that the award related to the same condition which was the 
subject of the original claim.  See Final Stipulation and 
Order, C. A. No. CV-86-6160 (N. D. Cal.) (May 17, 1991); see 
also Nehmer II, 32 F. Supp. 2d 1175 (N. D. Cal. 1999).

However, the Board finds that in regard to the instant claim, 
the effective date rules as set forth in Nehmer I and Nehmer 
II do not provide a basis for the assignment of an effective 
date prior to March 13, 1990.  According to VA Adjudication 
and Procedure Manual M21-1, Part VI, para. 7.20(d), the 
Nehmer stipulation only invalidates denials of claims which 
were filed on or after September 25, 1985.  



In the present case, the veteran's initial claim was filed in 
October 1981 and denied in December 1981.  The veteran did 
not file a notice of disagreement as to that decision.  Thus, 
the veteran's October 1981 claim for service connection for 
PCT was denied prior to September 25, 1985 and as a result, 
this prior decision is not subject to or invalidated by the 
Nehmer stipulation.  Therefore, the decision remains final in 
accordance with the provisions of 38 U.S.C.A. §§ 5108, 7104 
and 38 C.F.R. § 20.1103 (2000).  

With regard to the claim filed on March 13, 1990; however, 
the veteran does fall within the class of claimants covered 
by the Nehmer stipulation.  As noted above, for service 
connection claims for diseases associated with dioxin 
exposure which are service-connected pursuant to the Agent 
Orange Act of 1991 and which are filed after May 3, 1989, the 
effective date for beginning disability compensation will be 
the date the claim was filed or the date the claimant became 
disabled or death occurred, whichever is later.  In the 
present case, the veteran's claim was filed on March 13, 
1990.  Therefore, the appropriate effective date is March 13, 
1990, the date of claim.  

Thus, the Board finds that the appropriate effective date for 
the grant of service connection for PCT as secondary to 
herbicide exposure is March 13, 1990, and that entitlement to 
an earlier effective date is not authorized by law.  The 
Board recognizes the veteran's argument that he should be 
assigned an effective date of October 15, 1981 or the day 
after his discharge from service in February 1969.  

While the Board is sympathetic to the veteran's plight, the 
law does not provide the basis for the assignment of an 
earlier effective date either under the provisions of 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400; or the holding in 
Nehmer, supra.  



ORDER

An effective date prior to March 13, 1990, for the grant of 
entitlement to service connection for porphyria cutanea tarda 
due to herbicide exposure, is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

